Citation Nr: 0518367	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  05-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of  38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1944.  He passed away on February [redacted], 2004.  His surviving 
spouse is the appellant in the present case.

The two above matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) New York, New 
York, Regional Office (RO), which denied the appellant's 
claim for service connection for the cause of the veteran's 
death as well as her claim for dependency and indemnity 
compensation benefits under the provisions of  38 U.S.C.A. 
§ 1318.

On February 3, 2005, the RO received a claim for an earlier 
effective date for a grant of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefit purposes.  That 
claim was timely filed, as it was received within a year from 
the date of the veteran's death, as required by 38 U.S.C.A. 
§ 5121(c).  It has yet to be adjudicated at the RO level and 
is hereby referred to the agency of original jurisdiction 
(AOJ).

In June 2005, the Board granted the appellant's motion to 
advance this case on its docket.

The claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's death certificate establishes that his 
death was immediately caused by cardiac arrhythmia due to 
arteriosclerotic heart disease, and that progressive, chronic 
encephalopathy was a significant condition that contributed 
to death, but was not related to the immediate cause of 
death.

2.  At the time of his death, the veteran was 82 years old 
and was service connected for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling, and in receipt of 
a TDIU.

3.  The medical evidence of record does not establish that 
the service-connected PTSD caused or contributed 
substantially or materially to the veteran's death.

4. There is no evidence of record indicating that the cause 
of the veteran's death was related to any in-service disease 
or injury.



CONCLUSION OF LAW

The service-connected PTSD did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.312 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Its wording needs not 
be strictly used, as the Court has recently held that failure 
to explicitly tell a claimant to submit relevant evidence in 
the claimant's possession was generally not prejudicial to 
the claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case in regards to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  With regard to element (1), above, the 
Board notes that the RO sent to the appellant a VCAA notice 
letter in May 2004.  That letter listed the issue on appeal 
and informed the appellant of the type of information and 
evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death.  In 
addition, by virtue of the rating decision on appeal and the 
January 2005 statement of the case (SOC), the RO provided the 
appellant with specific information as to why her claim had 
been denied, and of the evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
May 2004 VCAA letter notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would make reasonable efforts to help her 
get the evidence that was necessary to support her claim, 
including "such things as medical records, employment 
records, or records from other Federal agencies."

The May 2004 VCAA letter also advised the appellant of her 
responsibility for providing any necessary releases and 
enough information about any missing records so as to enable 
VA to request them from the person or agency that had them.  
The letter also advised the appellant of her responsibility 
to support her claim with appropriate evidence and 
specifically asked her to seek and provide "medical evidence 
that will show a reasonable probability that the condition 
that contributed to the veteran['s] death was caused by 
injury or disease that began during service."

Finally, with respect to element (4), the Board notes that 
the May 2004 VCAA letter contained specific advice to the 
appellant asking her to let VA know of any other evidence or 
information that might support her claim.  More specifically, 
the RO told the veteran (see page 2 of that letter) that 
"[i]f you have any evidence in your possession that pertains 
to your claim, please send it to us."

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, the 
initial adjudication in this appeal occurred after the 
enactment of the VCAA and the record shows that VCAA-
compliant notice was given prior to the initial adjudication 
of the matter on appeal, in May 2004.   Therefore, there has 
been full compliance with the timing requirement, in addition 
to the content requirement, in this case.  See Pelegrini II.
The Board is satisfied that the appellant has had ample 
notice of the types of evidence that would support her claim 
for service connection for the cause of the veteran's death 
and that she has had ample opportunity to present evidence 
and argument in support of her appeal.  Therefore, there is 
no indication that the Board's present review of the claim 
for service connection for the cause of the veteran's death 
will result in any prejudice to the appellant.  See Bernard, 
supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), 
(d).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his or her claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim(s). 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  VA has secured all records pertinent to 
this claim, particularly those reflecting the veteran's last 
admission to a VA medical facility, from October 2003 to 
February 2004, and his subsequent transfer to a private 
nursing home in February 2004.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matter on appeal that has yet to be secured.


Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A medical opinion has not been obtained in this case, 
because, as will be discussed below, there is no competent 
evidence between the conditions that caused or contributed to 
the veteran's death and service.

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements and has obtained and 
developed all the evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for the cause of the veteran's death.  The appeal is thus 
ready to be considered on the merits.  See 38 U.S.C.A. 
§ 5103(a)(2) (providing that VA is not required to provide 
further assistance if there is no reasonable possibility that 
the assistance will substantiate the claim).

II.  Factual background

A review of the evidentiary record reveals that the veteran 
suffered from psychiatric difficulties during service, and 
was thereafter service-connected for psychosis, with an acute 
schizophrenic reaction, effective the day after his 
separation from active military service, in November 1944.  
An initial rating of 50 percent was assigned at that time.

No complaints or objective evidence of medical difficulties 
of a cardiovascular type were ever reported during service.

Private medical records dated in July 1981 reveal an 
admission with complaints of a one-week history of pressure-
type chest pain.  The admitting diagnosis included "R/O[rule 
out] MI [myocardial infarction]."  The veteran denied ever 
having had this type of pain in the past, as well as any 
history of cardiac disease; but stated that he had been told 
"many years ago" that he had high blood pressure.  Angina 
pectoris was listed as the pertinent final diagnosis.

During the veteran's lifetime, the RO increased and decreased 
the rating assigned to his service-connected psychiatric 
disability based on its severity, as shown by the 
contemporaneous medical evidence of record.  In an April 1996 
rating decision, the RO re-characterized the disability as 
PTSD.

A May 1999 VA outpatient treatment record confirms that the 
veteran suffered from hypertension, which was well 
controlled.

In a March 2001 rating decision, the RO assigned a 70 percent 
rating for the veteran's PTSD, effective from July 2000.  
Less than a year later, in January 2002, the RO granted a 
TDIU, effective from July 2000.

The veteran was admitted to a VA medical facility in October 
2003 with complaints of increased abdominal pain, nausea, 
vomiting, and diarrhea, and drainage from a midline incision.  
The admitting diagnoses included hypertension, diabetes 
mellitus, coronary artery disease (CAD), gastroesophageal 
reflux disorder (GERD), and dizziness.  During his stay, the 
veteran also received treatment for a right pneumothorax, 
congestive heart failure, progressive dementia, and continued 
dysphagia.  On February 11, 2004, he was discharged via 
ambulance to the Wesley Health Care Center, a private nursing 
home located in Saratoga Springs, New York.

Records from Wesley Health Care Center confirm the veteran's 
past history of hypertensive cardiovascular disease and CAD, 
with an apparent prior MI.

On February [redacted], 2004, the veteran's clinical status 
deteriorated and he passed away, at age 82.  According to his 
death certificate, his death was immediately caused by 
cardiac arrhythmia due to arteriosclerotic heart disease.  
Chronic encephalopathy, progressive, was listed as a 
significant condition that contributed to the death but was 
not related to the immediate cause of death.  There is no 
indication in the record, nor has it been claimed, that an 
autopsy of the veteran's body was ever performed.

As can be noted from the discussion above, at the time of his 
death the veteran was service connected for PTSD, evaluated 
as 70 percent disabling, and was also in receipt of a TDIU.

III.  Applicable legal criteria

To establish service connection for a cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

IV. Legal analysis

The appellant's contentions regarding the matter currently 
being reviewed on appeal are contained in a statement that 
she submitted in June 2004.  In that statement, she 
essentially implied that there was a connection between 
chronic, progressive encephalopathy, a condition she 
maintained represented "degenerative disease of the brain," 
and the fact that the veteran had been service-connected for 
a psychiatric condition that represented a brain disease.

The Board recognizes the appellant's good faith belief in 
there being a nexus, or causal relationship, between the 
veteran's service-connected PTSD and his death.  However, the 
record does not reflect that the appellant is a medical 
professional who has the requisite training and knowledge to 
offer an opinion as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  The Board is therefore precluded from 
assigning probative value to the appellant's opinion in this 
regard.

The evidentiary record is simply devoid of competent evidence 
showing the manifestation of a cardiovascular disability at 
any time during service or during a period of more than 35 
years after the veteran's separation from active military 
service.  The evidentiary record is also devoid of any 
competent evidence establishing, or even suggesting, the 
existence of a nexus between the veteran's PTSD and the cause 
of his death.  In short, there is simply no medical evidence 
of record establishing that the service-connected PTSD caused 
or contributed substantially or materially to the veteran's 
death or that the cause of the veteran's death was related to 
any in-service disease or injury.

The total absence from the record of evidence of a 
cardiovascular disability during service, the fact that the 
earliest complaints and objective findings of cardiovascular 
disability were recorded more than 35 years after service, 
and the fact that the veteran did not die due to 
complications of his service-connected disability, but due to 
a nonservice-connected disability that clearly affects a 
completely separate system in the human body, have led the 
Board to make a determination that a medical opinion is not 
necessary in this case.  

The preponderance of the evidence is clearly against the 
appellant's claim seeking service connection for the cause of 
the veteran's death.  As such, the benefit of the doubt 
doctrine is not for application in this case.

In view of all of the above, the Board concludes that the 
service-connected PTSD did not cause or contribute 
substantially or materially to cause the veteran's death.  
The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  The 
appellant's claim for that benefit has failed, and it must 
accordingly be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As noted above, the appellant has a pending claim for an 
earlier effective date for TDIU on an accrued basis.  This 
issue is inextricably intertwined with the issue of 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (providing for 
compensation as if the cause of death were service connected 
where the veteran was rated totally disabled for 10 years 
preceding his death).  Because the accrued benefit purposes 
claim has yet to be adjudicated at the AOJ level, the Board 
must defer appellate review of the claim for benefits under 
Section 1318 until the AOJ, or the RO/AMC, has completed all 
appropriate development and adjudication of that claim. 

Once the RO/AMC has completed all appropriate development and 
adjudication of the appellant's claim for an earlier 
effective date for a grant of a total rating based on 
individual unemployability due to service-connected 
disabilities, for accrued benefit purposes, the RO/AMC should 
make a determination as to whether re-adjudication of the 
appellant's claim for benefits under Section 1318 is 
necessary.  If so, the AMC/RO should act accordingly.

In view of the above, the appellant's claim of entitlement to 
dependency and indemnity compensation benefits under the 
provisions of  38 U.S.C.A. § 1318 is remanded back to the 
RO/AMC for the following:

Once the RO/AMC has adjudicated the 
appellant's claim for accrued benefits, 
the RO/AMC should, re-adjudicate the 
claim of entitlement to dependency and 
indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  If, 
upon re-adjudication of the claim for 
benefits under Section 1318, the benefit 
sought by the appellant remains denied, 
the RO/AMC should issue a supplemental 
statement of the case.  Thereafter, the 
RO/AMC should return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


